FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 5, 2013

                                      No. 04-13-00014-CV

                                    James E. WALLACE Sr.,
                                           Appellant

                                                 v.

                                    Letitia Ann WALLACE,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-10056
                            Honorable Larry Noll, Judge Presiding


                                         ORDER

        The trial court signed an order to clarify the underlying divorce decree on August 3,
2012. See TEX. FAM. CODE ANN. § 9.008 (West 2006). Appellant timely filed a motion for new
trial on September 4, 2012. See TEX. R. CIV. P. 329b(a). Appellant’s notice of appeal was due
on November 1, 2012. See TEX. R. APP. P. 26.1(a). A motion for extension of time was due not
later than November 16, 2012. See id. R. 26.3. Appellant’s notice of appeal was filed on
December 3, 2012. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A]
motion for extension of time is necessarily implied when an appellant acting in good faith files a
[notice of appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in
which the appellant would be entitled to move to extend the filing deadline under Rule [26.3].”
(emphasis added)).
        Therefore, we ORDER Appellant to SHOW CAUSE in writing within fifteen days of the
date of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for
extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate
court’s jurisdiction.”). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                                                             FILE COPY



                                              ___________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2013.


                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court